This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A15-0592

                                    State of Minnesota,
                                        Respondent,

                                            vs.

                              Matthew Christopher Desjarlais,
                                       Appellant.

                                  Filed March 28, 2016
                                        Affirmed
                                     Johnson, Judge

                                Clay County District Court
                                 File No. 14-CR-14-1769

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Brian J. Melton, Clay County Attorney, Lori Conroy, Assistant County Attorney,
Moorhead, Minnesota (for respondent)

Cathryn Middlebrook, State Public Defender, Veronica Surges, Assistant Public Defender,
St. Paul, Minnesota (for appellant)

         Considered and decided by Worke, Presiding Judge; Schellhas, Judge; and Johnson,

Judge.

                         UNPUBLISHED OPINION

JOHNSON, Judge

         Matthew Christopher Desjarlais pleaded guilty to first-degree assault. Before

sentencing, he moved for a downward dispositional departure. The district court denied
the motion and imposed a sentence within the presumptive guidelines range. Desjarlais

argues that the district court erred by denying his motion for a downward dispositional

departure. We affirm.

                                          FACTS

       In June 2014, Desjarlais assaulted another man, M.P. Desjarlais’s motive was that

M.P. had “threatened to slit [Desjarlais’s] girls’ throats.” Desjarlais traveled from Fargo,

North Dakota, to Dilworth, Minnesota, where he confronted M.P. inside a trailer home.

M.P. was drunk when Desjarlais arrived. Desjarlais beat M.P. with his fists and elbows,

and he kicked M.P. with steel-toed boots. As a result, M.P. suffered an open fracture to

his arm and two skull fractures, one of which left a large depression in one part of his head.

M.P. was hospitalized for ten days. He continues to suffer from his injuries and has been

unable to work and has difficulty speaking.

       On the day following the beating, the state charged Desjarlais with first-degree

assault, in violation of Minn. Stat. § 609.221, subd. 1 (2012).         In November 2014,

Desjarlais pleaded guilty.      Before sentencing, Desjarlais moved for a downward

dispositional departure. In his memorandum supporting the motion, Desjarlais argued that

a downward dispositional departure would be appropriate because of his age, his lack of

criminal history, his amenability to probation and treatment, his contributions to society as

a caregiver and an employee, and his remorse. Desjarlais submitted a memorandum written

by a dispositional advisor who recommended a departure, a letter from his mother seeking

compassion, and letter of his own expressing remorse.




                                              2
       At the sentencing hearing, Desjarlais gave an oral statement expressing remorse.

The state opposed the motion and argued for a guidelines sentence of 74 months of

imprisonment. The state argued that Desjarlais is not amenable to probation because his

probation was revoked in North Dakota on another case, that he is not remorseful because

he had difficulty admitting to the crime at his plea hearing and because he made a statement

after his arrest in which he attempted to justify his actions, and that a downward

dispositional departure would be inappropriate because of the heinous nature of the crime

and the serious injuries he inflicted. The district court denied Desjarlais’s motion and

sentenced him to 74 months of imprisonment, which is a bottom-of-the-box sentence under

the sentencing guidelines. See Minn. Sent. Guidelines 4.A (2013). Desjarlais appeals.

                                     DECISION

       Desjarlais argues that the district court erred by denying his motion for a downward

dispositional departure.

       A district court has broad discretion in determining an appropriate sentence. State

v. Kindem, 313 N.W.2d 6, 7 (Minn. 1981). A district court may depart from the Minnesota

Sentencing Guidelines range only for substantial and compelling reasons. Id.; see also

Minn. Sent. Guidelines 2.D.1 (2013). If the district court departs from the presumptive

guidelines range, the district court is required to state the reason or reasons for the

departure. Minn. Sent. Guidelines 2.D.1.c. But if the district court does not depart, the

district court is not required to state reasons for imposing a guidelines sentence. State v.

Johnson, 831 N.W.2d 917, 925 (Minn. App. 2013), review denied (Minn. Sept. 17, 2013);

State v. Van Ruler, 378 N.W.2d 77, 80 (Minn. App. 1985). Even if there are one or more


                                             3
reasons to grant a departure, an appellate court will not disturb a district court’s ruling if

there are one or more reasons for refusing to depart. Kindem, 313 N.W.2d at 7-8; see also

State v. Bertsch, 707 N.W.2d 660, 668 (Minn. 2006). This court applies an abuse-of-

discretion standard of review to a district court’s decision to deny a motion for a sentencing

departure. Kindem, 313 N.W.2d at 7; Dillon v. State, 781 N.W.2d 588, 594 (Minn. App.

2010), review denied (Minn. July 20, 2010). This court will reverse the denial of a motion

for a sentencing departure only if there is an exceptional basis justifying departure, see

State v. Soto, 855 N.W.2d 303, 309 (Minn. 2014), or if the district court failed to exercise

its discretion, see, e.g., State v. Mendoza, 638 N.W.2d 480, 484 (Minn. App. 2002), review

denied (Minn. Apr. 16, 2002).

       In this case, the district court stated on the record that it had “reviewed the motion

for departure along with the supporting brief and memorandum in this matter, as well as

the correspondence from [Desjarlais] and [his mother].” The district court also stated that

it had “considered the arguments of counsel and [Desjarlais’s oral] statement.” The district

court then stated that it did “not find any substantial or compelling reasons that would

justify departure in this case.” This record satisfies us that the district court reviewed the

relevant materials, considered the relevant aspects of Desjarlais’s motion, and exercised its

discretion before denying the motion. See Johnson, 831 N.W.2d at 925; Mendoza, 638

N.W.2d at 484. The district court elaborated on its reasons for denying the motion as

follows:

              This was more than a fight, Mr. Desjarlais. This was a
              beating . . . . As a result of your actions and your conduct,
              you’ve forever changed [M.P’s] life. And, obviously, in


                                              4
              addition to the physical suffering that occurred at the time,
              there’s some long-lasting injuries that he’s still suffering from.

The record also satisfies us that that the district court had a valid reason for refusing to

depart. See Kindem, 313 N.W.2d at 7-8; see also Soto, 855 N.W.2d at 313 (noting in part

“brutality of the crime” in determining “probation was not proportional to the severity of

[the] offense”).

       Furthermore, the state has identified additional facts in the record that would support

the district court’s ruling. The state asserts that Desjarlais was 42 years old when he

committed this offense, that he has between 15 and 20 prior convictions, and that he

bragged about his actions while he was detained in jail and pleaded guilty only reluctantly.

Although the district court did not refer to these facts when imposing sentence, they tend

to confirm the district court’s decision to impose a presumptive guidelines sentence

because they suggest that Desjarlais is not particularly amenable to probation. See State v.

Trog, 323 N.W.2d 28, 31 (Minn. 1982) (considering, among other things, defendant’s prior

record and remorse as factors relevant to motion for downward dispositional departure).

       In sum, the district court did not err by denying Desjarlais’s motion for a downward

dispositional departure.

       Affirmed.




                                              5